IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                  No. 72157-7-1
                       Respondent,
                                                  DIVISION ONE
         v.

                                                  UNPUBLISHED OPINION
FELIX SPEAKS,

                       Appellant.                 FILED:



       Per Curiam — Felix Speaks appeals from his conviction for one count of

assault in the third degree. The State concedes that there was reason to doubt

Speaks' competency to stand trial and that the trial court therefore erred in failing

to order an evaluation. See RCW 10.77.060(1 )(a). After review of the record, we

accept the State's concession, reverse Speaks' conviction, and remand for

further proceedings.

       Reversed and remanded.




                             For the court:

                                                      IS\ J\yt £y yN>J
CM




CO


C_5

CD